Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1, 15 and 21 the prior art of record fails to disclose 
detecting, by an endpoint computer system, multiple retransmissions from a process executing on the endpoint computer system and having a process ID, each retransmission having a TCP SYN packet including a source address and a destination address, determining that a number of the multiple retransmission for which the TCP SYN packets have identical source and destination addresses meets a threshold condition, and in response  transmitting the TCP SYN packet of one of the multiple retransmissions having the identical source and destination addresses over a tunnel to a decoy server that is different from the endpoint computer system,  receiving a TCP SYN acknowledge (ACK) packet from the decoy server in response to the retransmitted packet,  providing the TCP SYN ACK packet to the process such that a TCP connection is established between the process and the decoy server and engaging the process by the decoy server over the connection.
With respect to claim 12,  the prior art of record fails to disclose  receiving, by an endpoint computer system, a transport control protocol (TCP) reset (RST) packet from a source, the TCP RST packet being formatted according to TCP protocol; and in response to generating a TCP sync (SYN) packet including data from the TCP RST packet and transmitting over a tunnel the TCP SYN packet to a decoy server that is different from a second computer system referenced by the destination address in the .


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDULLAHI ELMI SALAD whose telephone number is (571)272-4009.  The examiner can normally be reached on 9:30AM-6:PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 






/ABDULLAHI E SALAD/Primary Examiner, Art Unit 2456